Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered September 19, 2006. The order granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for, inter alia, summary judgment on the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law with costs and the motion and cross motion are dismissed.
Same memorandum as in Great Am. Ins. Co. v Canandaigua Natl. Bank & Trust Co. (45 AD3d 1299 [2007]). Present— Hurlbutt, J.P., Martoche, Smith, Fahey and Pine, JJ.